                                          Case 2:20-cv-02053-JCM-VCF Document 16 Filed 01/07/21 Page 1 of 3



                                     1    J Christopher Jorgensen
                                          Nevada Bar No. 5382
                                     2    Matthew R. Tsai
                                          Nevada Bar No. 14290
                                     3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                     4    Las Vegas, NV 89169-5996
                                          Tel: (702) 949-8200
                                     5    Email: cjorgensen@lrrc.com
                                          Email: mtsai@lrrc.com
                                     6
                                          Attorneys for Defendant Discover
                                     7    Financial Services, LLC
                                     8                               UNITED STATES DISTRICT COURT
                                     9                                      DISTRICT OF NEVADA
                                     10   NATHALIE SANTOS, an individual,                     Case No.: 2:20-cv-02053-JCM-VCF
                                     11
                                                   Plaintiff,
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                          vs.
                                     13                                                       DISCOVER FINANCIAL
                                          DISCOVER FINANCIAL SERVICES                         SERVICES, LLC’S UNOPPOSED
Las Vegas, NV 89169-5996




                                     14   LLC, a foreign limited-liability company;           MOTION TO EXTEND
                                          EQUIFAX INFORMATION SERVICES,                       DEADLINE TO RESPOND TO
                                     15   LLC, a foreign limited-liability company;           COMPLAINT
                                          EXPERIAN INFORMATION
                                     16   SOLUTIONS, INC., a foreign corporation,             (FIRST REQUEST)
                                     17            Defendant.
                                     18

                                     19            Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Discover Financial Services,

                                     20   LLC (“Discover”), through its attorneys, respectfully requests that the Court extend the

                                     21   deadline in which Discover has to answer or otherwise plead to Plaintiff’s Complaint, by

                                     22   fourteen (14) days, through and until January 25, 2021. In support of its Motion, Discover

                                     23   states as follows:

                                     24            1.       Plaintiff’s Complaint was filed on November 6, 2020. [ECF No. 1].

                                     25            2.       After executing a waiver of service, Discover's deadline to respond to the

                                     26   Plaintiff’s Complaint is currently January 11, 2021.

                                     27            3.       Discover now respectfully requests that the Court extend Discover's deadline

                                     28   to respond to the Complaint by fourteen (14) days through and including January 25, 2021.


                                          113250020.1
                                          Case 2:20-cv-02053-JCM-VCF Document 16 Filed 01/07/21 Page 2 of 3



                                     1             4.     This is Discover's first request for an extension; this request is brought in
                                     2    good faith and not made to unnecessarily delay discovery or the proceedings in this matter.
                                     3             5.     No party will be prejudiced by the requested extension nor, respectfully, will
                                     4    the extension unduly burden the Court.
                                     5             6.     Counsel for Discover sought concurrence to this motion from counsel for
                                     6    Plaintiff and concurrence was obtained to extend the deadline to January 25, 2021. Counsel
                                     7    for Plaintiff has agreed to extend the response deadline by fourteen (14) days.
                                     8             WHEREFORE defendant Discover respectfully requests that the Court grant its
                                     9    Unopposed Motion to Extend Deadline to Respond to Complaint (“Motion”), extending its
                                     10   deadline to answer or otherwise plead to Plaintiff’s Complaint through and until January 25,
                                     11   2021, and award such other relief the Court deems just and proper.
3993 Howard Hughes Pkwy, Suite 600




                                     12            DATED this 7th day of January, 2021.
                                     13                                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
Las Vegas, NV 89169-5996




                                     14

                                     15                                                 /s/ J Christopher Jorgensen
                                                                                     J Christopher Jorgensen
                                     16                                              Nevada Bar No. 5382
                                                                                     Matthew R. Tsai
                                     17                                              Nevada Bar No. 14290
                                                                                     3993 Howard Hughes Pkwy, Suite 600
                                     18                                              Las Vegas, NV 89169-599
                                     19                                              Attorneys for Defendant Discover Financial
                                                                                     Services, LLC
                                     20

                                     21
                                                                                        ORDER
                                     22
                                                                                        IT IS SO ORDERED.
                                     23

                                     24
                                                                                        United States Magistrate Judge
                                     25
                                                                                                    1-7-2021
                                                                                        Dated:
                                     26

                                     27

                                     28

                                                                                            2
                                          113250020.1
                                          Case 2:20-cv-02053-JCM-VCF Document 16
                                                                              11 Filed 01/07/21 Page 3 of 3



                                     1                                   CERTIFICATE OF SERVICE
                                     2             I hereby certify that on this 7th day of January, 2021, I caused a true and accurate

                                     3    copy of the foregoing document entitled Discover Financial Services, LLC’s Unopposed

                                     4    Motion to Extend Deadline to Respond to Complaint to be filed with the Clerk of the

                                     5    Court via the CM/ECF system, which will send an electronic copy to all interested parties.

                                     6

                                     7
                                                                                          /s/ Annette Jaramillo
                                     8                                                   An employee of Lewis Roca
                                     9                                                   Rothgerber Christie LLP

                                     10

                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13
Las Vegas, NV 89169-5996




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                             3
                                          113250020.1
